

 
 

--------------------------------------------------------------------------------

 
LBFoster
415 Holiday Drive
Pittsburgh, PA  15220

January 23, 2012




Stan L. Hasselbusch
c/o L. B. Foster Company
415 Holiday Drive
Pittsburgh, PA  15220


Re:           Resignation and Consulting Agreement
 
Dear Stan:


First of all, on behalf of all of L. B. Foster Company’s directors, and
shareholders, I want to say thank you for your many years of productive and
successful leadership and service to the Company.  Under your direction revenues
and profits have dramatically expanded while the company’s operational
effectiveness has steadily improved. The resulting increase in shareholder value
has strengthened the company and benefited customers, shareholders, officers,
and directors. We are especially grateful for your skillful leadership during
the recent acquisition and integration of Portec’s assets into L. B. Foster. We
are proud to have been associated with you and your administration and wish you
well in your retirement. We are also grateful that, in the future, you will be
available to consult with the Board and the CEO on an as needed basis.
 
This letter will (i) confirm acceptance of your resignation and retirement as a
member of the Board and as President and CEO of the Company and any related
positions with any of the Company’s subsidiaries effective February 1, 2012 and
(ii) set forth the terms on which you agree to continue to provide assistance to
the Company on an as-needed consulting basis.
 
Please keep in mind that your obligations under the Confidentiality,
Intellectual Property and Non-Compete Agreement between you and the Company
dated April 12, 2007 (the “NDA”) continue after your retirement and during the
time that you provide consulting advice to the Company.  In addition, please be
aware that even though you cease to be an officer and director as of February 1,
2012, you still have certain obligations under the SEC’s rules and regulations
relating to trading in Company securities.  If you have any questions about
these obligations, please feel free to contact the Company’s General Counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
The following are the terms of your consulting arrangement with the
Company:  (i) from February 1, 2012 until February 1, 2013 (the “Term”), you
agree to be available at mutually convenient times with reasonable advance
notice to assist the Board or the CEO with various matters commensurate with
activities performed by you prior to your retirement; (ii) you will be paid
$15,000 per month during the Term; (iii) you will be an independent contractor
and not an employee and as such will be responsible for all taxes due on
payments received; (iv) you agree that the total hours worked during the Term
will not exceed 300 hours without mutual agreement and that you will be
responsible for providing monthly reports of hours worked; (v) any time in
excess of 300 hours during the Term must be mutually agreed to and shall be
charged at a rate of $600/hour; (vi) if the Company requests any work to be done
after the Term, it shall be at your discretion, acting reasonably, and shall be
charged at a rate of $600/hour; and (vii) the Company will provide medical
insurance for you and your family (consistent with the programs then maintained
by the Company for its senior executives) until January 31, 2013 (or until your
death, if earlier).
 
This letter agreement is legally binding on the parties hereto and supersedes
all prior or contemporaneous writings or discussions concerning the matters
contemplated by this letter agreement.  This letter agreement and the NDA are
the sole and exclusive statements of the agreement between the parties
hereto.  The provisions of this letter agreement and the NDA will continue in
effect until expiration by their respective terms, or until amended or
terminated by mutual agreement of the parties hereto, whichever occurs first.
 
If the foregoing accurately sets forth our agreement, please so indicate below.
 
Very truly yours,






                    /s/ William H. Rackoff
William H. Rackoff
Chair of the Compensation Committee






AGREED AND ACCEPTED ON
THIS 23rd DAY OF JANUARY, 2012.






 
/s/ Stan L. Hasselbusch
Stan L. Hasselbusch



 
 

--------------------------------------------------------------------------------

 
